Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is prepared in response to amendments and arguments filed by Applicant on January 7, 2022 as a reply to the non-final office action mailed on November 3, 2021.
No claim has been cancelled or added.
Claims 1-20 are pending;
Claims 1-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on January 7, 2022 have been carefully considered but deemed unpersuasive.  However, Applicant’s arguments revealed 35 U.S.C. 112(b) issues of certain claim elements. Therefore, Examiner determined that it is necessary to make this office action non-final so that the following new grounds of rejection can be entered. 
	Accordingly, THIS ACTION IS MADE NON-FINAL. 
The rejection of claims under the double patenting rejection has been overcome by the terminal disclaimer filed on January 7, 2022.
 A new ground of rejection under 35 U.S.C. 112 is entered to address the indefiniteness issue of several claim elements.
Regarding the rejection of claims under 35 U.S.C. 103, Applicant first argued that the reference Raghavendra does not teach or suggest “extracting at least one of a first set of actor-
Said arguments by Applicant is based on Applicant’s misconception that even when given its broadest reasonable interpretation, claim language such as “extracting at least one of A, B and C” should be construed as “extracting A, B and C”.  
Examiner disagrees with such claim interpretation, and would like to reiterate her position that the broadest reasonable interpretation of “extracting at least one of A, B and C” would read on any one of the following embodiments:
	1. extracting A;
	2. extracting B;
	3. extracting C;
	4. extracting A and B;
	5. extracting B and C;
	6. extracting A and C; 
	7. extracting A, B and C.
Should Applicant intend to have a claim element in the form of “extracting at least one of A, B and C” to be interpreted as “extracting A, B and C”, Examiner suggest that Applicant remove “at least one of” from the claim element and have the claim explicitly recite “extracting A, B and C.”
Applicant’s additional arguments directed specifically towards Raghavendra is deemed moot as Raghavendra is no longer relied on as the primary reference in this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites in clause 2 the following 
“extracting at least one of a first set of actor-related data, a second set of object-related data, and a third set of temporal data from the set of the already-collected but not yet connected data representative of a unit-level contribution to the target activity.”
It is unclear what a “unit-level contribution to the target activity” means because (1) the claim is not specific about a target activity is; (2) “unit-level” is only meaningful when the “unit” is clearly defined. However the claim does not define what the “unit” is, making it indefinite; and (3) the term “contribution” is indefinite because it is unclear what it refers to and what are the entities that make the contribution. 
Claims 8 and 15 have the same issue as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Rasmussen et al. (US 2013/0073983) in view of Raghavendra et al. (U.S. 2020/0287923).
Regarding claim 1, Rasmussen disclosed a method implemented by a system comprising at least one processor and at least one memory, the method comprising: 
collecting data for a target activity relating to an actor or an object during normal operation of a cloud computing platform to generate a set of already-collected but not yet connected data and storing the set of the already-collected but not yet connected data in the at least one memory (Rasmussen, [0051], “The action logger 224 is capable of receiving communications from the web server 210 about user actions on and/or off the social networking system 130. The action logger 224 populates the activity log 226 with information about user actions”); 
using the at least one processor, extracting at least one of a first set of actor-related data, a second set of object-related data, and a third set of temporal data from the set of the already-collected but not yet connected data representative of a unit-level contribution to the target activity (Rasmussen, [0099], “The social networking system 130 retrieves the tags from the markup language document 114 and uses the information extracted from the tags to publish the actions and objects into the social graph”; [0045], “ The graph data 142 includes information about actions and objects generated on the external systems 120, such as the date and time when an action was captured, objects (including users) associated with the action, location(s) where the action was performed, and the like, as well as the actions and objects generated on the external systems 120”);
using the at least one processor, generating graph data for at least one graph having a plurality of nodes and a plurality of edges using the set of the already-collected but not yet connected data, wherein each of the plurality of nodes corresponds to the actor or the object, and wherein an attribute associated with each of the plurality of edges corresponds to a measurement associated with the target activity during a temporal dimension of interest (Rasmussen, [0104], “the widget 124 generates an action log for the user's actions on the web page 122a to record the actions and objects passively generated by the user so that the social networking system 130 may periodically retrieve the action log for publishing the actions and objects into the social graph.”).
Rasmussen did not explicitly disclose but Raghavendra disclose 
using the at least one processor, converting the graph data into metric space data using a graph embedding process and storing the metric space data in the at least one memory (Raghavendra, [0023], “feature vectors are constructed manually, or techniques such as a deepwalk and node2vec use random walk-based "embedding", e.g., "embed" a node of a graph into a vector for learning”). 
One of ordinary skill in the art would have been motivated to combine Rasmussen and Raghavendra because Rasmussen disclosed extracting action and object data from user activities and publish the data into social graph while Raghavendra disclosed using information extracted from time series data to construct a graph that is then embedded into vector space and using the vector space to train an artificial neural network model for managing information in the time series. Therefore the information processing method disclosed by Raghavendra can be applied to 
Regarding claim 2, Rasmussen and Raghavendra disclosed the method of claim 1. 
Rasmussen further disclosed wherein the collecting the data for the target activity comprises collecting application logs related data, activity logs related data, and streaming data related to the actor or the object during the normal operation of the cloud computing platform (Rasmussen, [0150],“ Other actions performed on external systems, including websites, mobile applications, enterprise systems, and cloud-based services, may be captured by utilizing structured objects and actions as described herein for publishing to a social graph”). 
Regarding claim 3, Rasmussen and Raghavendra disclosed the method of claim 1. 
Rasmussen did not explicitly disclosed but Raghavendra further disclosed wherein the converting the graph data into the metric space data using the graph embedding process further comprises: (1) using spectral embedding, or (2) representing a node included in the graph data in terms of a neighborhood of other nodes that are likely to be reached based on taking fixed-length random walks from the node (Raghavendra, [0023], “deepwalk and node2vec use random walk-based "embedding", e.g., "embed" a node of a graph into a vector for learning”). 
The motivation for combining Rasmussen and Raghavendra is the same as that provided in the rejection of claim 1.
Regarding claim 4, Rasmussen and Raghavendra disclosed the method of claim 3. 
Raghavendra further disclosed wherein a final representation of the node is based on an aggregation of a plurality of fixed-length random walks from the node when the graph embedding process comprises representing the node included in the graph data in terms of the neighborhood of the other nodes (Raghavendra, [0023, 0024]). 

Regarding claim 5, Rasmussen and Raghavendra disclosed the method of claim 1. 
Raghavendra further disclosed wherein the converting the graph data into the metric space data using the graph embedding process further comprises performing dimensionality reduction by replacing discrete edge relations with a distance-based measure (Raghavendra, [0020, 0021], “dimensionality reduction”, “node embedding”; [0027] and Fig. 4 disclosed node embedding involves computing distance between nodes). 
The motivation for combining Rasmussen and Raghavendra is the same as that provided in the rejection of claim 1.
Regarding claim 6, Rasmussen and Raghavendra disclosed the method of claim 1. 
Raghavendra did not explicitly disclose wherein the already-collected but not yet connected data comprises search query data collected by a search engine during a normal operation of the search engine. 
However, Raghavendra disclosed examples of input data for clustering in paragraph [0020, 0021].  It is obvious that input data for clustering and dimensionality reduction is not limited to the metrics, but instead can be other types of data such as search query data. 
Regarding claim 7, Rasmussen and Raghavendra disclosed the method of claim 1. 
Rasmussen further disclose 
wherein the already-collected but not yet connected data comprises a first log comprising records representing indicia of email interactions among a set of actors collected during a normal operation of an email service or a second log comprising records representing indicia of messaging interactions among a second set of actors during a normal operation of a collaboration Rasmussen disclosed in [0003] that “Useful social information may be maintained conceptually in a "social graph" of nodes interconnected by edges. Each node in the social graph represents something that can act on and/or be acted upon by another node. Common examples of nodes include users, non-person entities, content items, groups, events, locations, messages” and then gave an example in [0004] about how a messaging action that involves one user sending a message to the other within the social networking system may be captured into a social graph.  Said disclosure implies that the action log in Rasmussen may comprise messaging interaction among users). 
Claims 8-14 list substantially the same subject matter as claims 1-6, respectively in the same method form.  Therefore, the rejection rationale for claims 1-6 applies equally as well to claims 8-13.   
Claims 15-20 list substantially the same subject matter as claims 1-4 and 6, respectively in the system rather than method form.  Therefore, the rejection rationale for claims 1-4 and 6 applies equally as well to claims 15-19.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
2/8/2022